Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 1 of 22 PagelD #:235

Peter Jacobsen - 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

 

    

1 IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
2 EASTERN DIVISION
3
4 ROWENA DZIUBLA, )
)
5 Plaintiff, )
)
6 vs ) No. 1:18 CV 4542
)
7 J.C. ANDERSON, INC., and )
PETER ERLING JACOBSEN, )
8 )
Defendants. )
9
10 The deposition of PETER JACOBSEN,
11 called by the Plaintiff for examination, pursuant to
12 notice and pursuant to the Federal Rules of Civil
13 Procedure for the United States District Courts
14 pertaining to the taking of depositions, taken
15 before JODI ANNE FEIGN, Certified Shorthand Reporter
16 and Notary Public within and for the County of Cook
17 and State of Illinois, at 20 South Clark Street,
18 Suite 500, Chicago, Illinois, on the 27th day of
19 June, 2019.
20
21
22
23
24 EXHIBIT

 

W) Worldwide Litigation Services
(w 3 (312) 528-9111 | info@worldwidelit.com

a

  
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 2 of 22 PagelD #:236

Peter Jacobsen - 6/27/2019

Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

PRESENT:

GOLDMAN & EHRLICH

(20 South Clark Street
Suite 500
Chicago, Tllinois 60603
312-332-6733
sam@goldmanehrlich.com)

By: MR. SAM SEDAEI,
Appearing on behalf of the Plaintiff;

PRETZEL & STOUFFER, CHARTERED

(One South Wacker Drive
Suite 2500
Chicago, Illinois 60606
312-346-1973
ERUFF@PRETZEL-STOUFFER. COM)

By: MR. EDWARD B. RUFF,
Appearing on behalf of the Defendant,
PETER JACOBSEN;

VEDDER PRICE

(222 North LaSalle Street
Chicago, Illinois 60601
312-609-7569
molson@vedderprice.com)

By: MS. MICHELLE T. OLSON,
Appearing on behalf of the Defendant,
J.C. ANDERSON, INC.;

 

 

&

w

eae

pe,

Worldwide Litigation Services
(312) 528-9111 | info@worldwidelit.com Page 2 (2)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 3 of 22 PagelD #:237

Peter Jacobsen - 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

1 APPEARANCES CONTINUED:
2 CLIFFORD LAW OFFICES
3 (120 North LaSalle Street
31st Floor
4 Chicago, Illinois 60602
312-899-9090
5 JCP@CLIFFORDLAW. COM)
6 By: MR. JAMES C. PULLOS,
Appearing on behalf of the Defendant,
7 J.C. ANDERSON, INC.
8 * * * * * * * * * *
9
10 INDEX
Witness:
il
PETER JACOBSEN,
12
Direct examination by Mr Sedaei 4-62
13
Cross Examination by Mr. Ruff 63-77
14
LS * * * * * * * * * *
16
17
18 EXHIBITS
19
20 Exhibit No. 1 37
21 Exhibit No. 2 48
22 Exhibit No. 3 55
23 Exhibit No. 4 59
24

 

 

 

Worldwide Litigation Services
(312) 528-9111 | info@worldwidelit.com Page 3 (3)

 
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 4 of 22 PagelD #:238

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

 

 

1 (Witness duly sworn.) 1 other.

2 PETER JACOBSEN, 2 So please wait until | have finished

3. called as a witness on behalf of the Plaintiff 3 asking a question before answering, and I will try

4 having been first duly sworn on oath, was examined 4 to wait until you have responded to a question

5 and testified as follows: 5 before speaking.

6 DIRECT EXAMINATION 6 Also, when answering questions, please

7 BY: MR. SEDAE! 7 try to use full answers, yeses and nos versus

8 Q. Good morning, Mr. Jacobsen. 8 uh-huhs or ung-huhs.

9 A. Good morning. i) Sounds good?

10 Q. My name is Sam Sedaei, and I'm the attorney 10 A. Yes.

11 for the plaintiff in this case, Ms. Dziubla. 11 Q. And please make sure all of your answers

12 Will you please state your full name 12 are verbal rather than, you know, head nods or head

13. for the record? 13. shakes.

14 A. Peter Erling Jacobsen. Erling is spelled, 14 If you need to take a break, just let

15  E-R-L-I-N-G. 15 = meknow, but please only ask for a break after you

16 Q. Thank you. 16 have answered a question but before | have posed a

17 Mr. Jacobsen, have you ever been 17 new question.

18 deposed before? 18 Okay?

19 A. Yes. 19 A. | understand.

20 Q. Have you ever been -- have you been deposed 20 Q. If you don't hear or understand the

21. more than once before? 21 question, ask me and | will repeat or rephrase. But

22 A. No. 22 _ if you do answer a question, | will assume that you

23 Q. Okay. When was the last time you've been 23 understood the question.

24 deposed? 24 Can | ask you if you've consumed any
Page 4 Page 6

1 A. iwas deposed | think in the year 2000. 1 medicine, alcohol or recreational drugs over the

2 Q. And what kind of a case was that? 2. past 12 hours?

3 A. | was testifying on behalf of Payne Stewart 3 A. No.

4 who was a professional golfer who was killed in a 4 Q. Is there any reason such as being under

5 plane crash. He was my friend. 5 unusual stress, a physical or mental condition or

6 Q. Sorry to hear that. 6 under the influence of any substances that would

7 Okay. And just -- what kind of a case 7 ~~ prevent or limit your ability today to give truthful

8 was it generally? Was it a -- would it be -- 8 answers to my questions?

9 A. It was a wrongful death suit. 9 A. No.

10 Q. Okay. 10 Q. Mr. Jacobsen, do you know why you are here

11 A. Regarding the manufacturer of the airplane. 11. today?

12 Q. Okay. Do you understand that your 12 A. Yes.

13 testimony today will be under oath? 13 Q. Why are you here today?

14 A. Yes. 14 A. I'm being sued by your plaintiff.

15 Q. So l'm going to go over some basic ground 15 Q. And have you had the chance to read the

16 rules, and | would ask you to please keep them in 16 complaint in this case?

17 mind as we proceed. 17 A. Yes.

18 So it's -- and you might recall some of 18 Q. What did you do to prepare for today's

19 this from the last deposition you had -- but a 19 deposition?

20 deposition is much like a conversation but there is 20 A. [met with my attorney last night.

21 certain differences. 21 Q. Okay. And have you met with anyone else in

22 For one, we have a court reporter here 22 preparation for today?

23 today who is attempting to transcribe the 23 A. No.

24 conversation, therefore, we cannot interrupt each 24 Q. Have you looked at any documents?
Page 5 Page 7

 

Bing.

(Ww)

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 4 (4 - 7)
Peter Jacobsen

Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 5 of 22 PagelD #:239
6/27/2019

Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

 

 

 

 

4 A. Yes. 1 Q. Who's your employer?
2 Q. What documents have you looked at? 2 A. twork for NBC Sports. | also work for a
3 A. |read your client's deposition. 3 company that | own called Peter Jacobsen Sports.
4 Q. Okay. Have you read any other documents? 4 Q. Do you work for anyone else?
5 A. Yes. | read the complaint, the lawsuit. 5 A. | don't understand.
6 Q. Anything else? 6 Q. Well, you know what, we are going to delve
7 A. I did see the EEOC report. 7 alittle deeper later into like various
8 Q. Can you think of any other documents you 8 organizations that you have partnerships with or you
9 looked at? 9 do projects with, but for now, | think that's
10 A. No. 10 sufficient.
11 MR. RUFF: You may have seen some photos. 1 For how long have you been involved
12 THE WITNESS: Yes, | did see some photos 12 with NBC Sports?
13. from the day in question. 13 A. Since 2009.
14 MR. SEDAEI: Q. Okay. Can you tell me the 14 Q. And when did you start Peter Jacobsen
15 city and state you reside in? 15 Sports?
16 A. | live in Bonita Springs, Florida, 16 A. 1988.
17. B-O-N-I-T-A, Springs, Florida. 17 Q. What is your role or title at NBC Sports?
18 Q. {just want to ask you some questions about 18 A. 1 would be a golf analyst slash announcer.
19 your level of education. 19 Q. So you make regular appearances on programs
20 What is the highest level of education 20  onNBC?
21 you have? 21 A. [am paid per the week that | work. And |
22 A. ‘went to four years of college without a 22 do broadcast at PGA tour events and get paid as an
23 ~~ degree. 23 independent contractor.
24 Q. So you didn't graduate? 24 Q. Okay. And what is your role at Peter
Page 8 Page 10
1 A. did not. 4 Jacobsen Sports other than being the founder?
2 Q. What college did you go to? 2 A. CEO.
3 A. University of Oregon. 3 Q. How many employees approximately does Peter
4 Q. Are you from Portland? 4 Jacobsen Sports have?
5 A. Yes, lam. 5 A. Fourteen. | believe it's 14 right now.
6 Q. I've been there twice and | have still not 6 Q. Okay. And what does the company do
7 seen Portland sunny, rain the whole time, and it was 7 exactly?
8 summer. 8 A. Sports marketing. We create tournaments,
9 What year -- what years did you attend 9 PGA tour events, special events involving PGA tour
10 ~~ University of Oregon? 10 players.
11 A. ‘'73,'74,'75 and ‘76. 4 We also represent corporations in the
12 Q. Do you have any post high school degrees? 42. golf space, manage their spend and help them
13 A. No. 13 basically integrate their -- their products in
14 Q. Where did you go to high school? 14 trying to arrange their awareness in the golf space.
15 A. |wentto Lincoln High School downtown 15 Q. 1 know it's a small company with 14
16 Portland, Oregon. 16 employees, but do you have a specific individual at
17 Q. And did you graduate from high school? 17. Peter Jacobsen Sports who is in charge of human
18 A. Yes, 1 did. 18 resources?
19 Q. Did you graduate in 1973? That's the 19 A. Yes.
20 ~-year -- 20 Q. Who's that person?
21 A. twould assume so. Oh, yeah, | graduated 21 A. Monica Cruz, C-R-U-Z.
22 ~~ ontime. 22 Q. AtNBC Sports, who do you report to? Is
23 Q. Okay. Are you currently employed? 23. there somebody you report to? Is there a contact
24 A. Yes. 24 you have there that you work with?
Page 9 Page 11
a, Worldwide Litigation Services
(w) (312) 528-9111 | info@worldwidelit.com Page 5 (8 - 11)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 6 of 22 PagelD #:240

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

=

A. The producer each week is the gentleman |

1

of Huntington Beach, California.

 

 

2 work under as he produces each t.v. show. 2 Q. The last one was Cleveland --

3 Q. And who is he? 3 A. It's Cleveland Srixon. I'll spell that,

4 A. Tommy Roy, R-O-Y. 4 — §-R-I-X-O-N.

5 Q. Okay. And would it be accurate to say that 5 Q. So going back to Golden Tee, what is

6 at Peter Jacobsen Sports, you don't report to 6 exactly your role or involvement with then?

7 anybody, you are the highest person there? 7 A. do voiceovers. The game has been going

8 A. Yes, I'm the highest person there. 8 on since somewhere around the mid ‘90s to the late
9 Q. So we just covered two entities. So | want 9 ‘90s, and I do voiceovers for players when they play
10 to cover other businesses, companies, organizations, 10 the game along with Jim Nance who is also a CBS
11 institutions, associations or clubs you are involved 11 broadcaster.

12. in. And then | would ask -- and then I'm going to 12 Q. Now, going to your brand ambassadorship
13. ask you questions about those. We covered NBC. 13. with Lexus, when did you get involved with that?

14 Do you also have some kind of an 14 A. | started with Toyota back in 19, |

45 — involvement with Golf Channel? 15 believe, 84. And then when Lexus became a brand in
16 A. Yeah. Let's see if | can explain. 16 1989 -- Lexus is under Toyota. Toyota -- Lexus is a
17 Comcast owns NBC Sports and they also 17 subsidiary of Toyota.

18 own Golf Channel. 18 | -- they moved me to the Lexus

19 Q. Okay. 19 representation, and I've been with Lexus ever since.
20 A. Sol make appearances on NBC and Golf 20 Q. So as a brand ambassador, what do you do
241 Channel. 21 exactly?

22 In the business, it's kind of 22 A. | make appearances. | wear their logo on

23 considered the same thing. One is on network. One 23. my shirt. | carry their golf bag. | play their

24 is oncable. 24 clubs. I've got woods and irons and putters and

Page 12 Page 14

1 Q. So would it be accurate to say you have a 1 hybrids in my bag.

2 contract with Comcast? 2 Q. Soinlayman terms, would you say they are

3 A. !haven't looked at my contract, but | 3. your sponsor?

4 would assume -- | can't really tell you. I'd have 4 A. Yes.

5 to look at the contract as to who the entity is 5 Q. Okay. And I'm sorry if you answered this

6 with. 6 question, but what is your involvement with the

7 Q. Okay. And we talked about Peter Jacobsen 7 ~~ Cleveland Srixon?

8 Sports. 8 A. Same thing. | play the Lexus -- sorry.

9 What is Peter Jacobsen Challenge Keno? 9 | play the Cleveland Srixon clubs,

10 A. Oh, that's a -- that's a parlor game that 10 irons, woods, putters, hybrids and | carry their bag

11 I've been involved with for 30 years. 14 and play their golf ball.

12 Q. What is exactly your involvement with that 12 Q. Okay. Can you think of any other

13. game? 13. organizations, clubs, companies you work with in any
14 A. My name and likeness is on the game and | 14. capacity?

15 get royalties. 15 A. Throughout my career?

16 Q. Okay. Can you think of any other 16 Q. Let's focus on current ones.

17. organizations or companies you have some kind of 17 A. Donald Ross. Donald Ross is a shirt

18 partnership with? 18 company. | wear their shirts when | play on the PGA
19 A. Yes, I'm involved with a parlor game called 19 Tour.

20 ~~ Golden Tee. It's out of Chicago. Incredible 20 Q. So again, kind of a sponsorship

21 Technologies is the company. 21 relationship?

22 | also have a contract to be a brand 22 A. Yes. And that -- | believe that's it.

23 ambassador for Lexus, the automobile company. | 23 Q. Okay. And by the way, if you think about,

24 also have a contract with Cleveland Srixon Golf out 24 you know -- if you want to like go back to any

Page 13

 

Page 15

 

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 6 (12 - 15)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 7 of 22 PagelD #:241

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

=

questions that I've asked if something else comes to

1

A. When | was in high school, | learned how to

 

 

2. mind, you can do that. 2 play golf from my father. And one of the ways he
3 A. Okay. 3 taught my family to play was to try to impersonate
4 Q. Okay. Do you know if any of these 4 the great players, the Lee Trevinos, the Jack
5 organizations or contacts know about this ongoing 5 Nicklaus, the Arnold Palmers.
6 lawsuit? 6 | decided to go out and actually do
7 A. Yes. 7 that. Sof did it through high school and college.
8 Q. Which ones do? 8 Then I've been on tour for 43 years and have on
9 A. Lexus and NBC Sports and Cleveland Srixon. 9  oaccasion done clinics, instructional clinics with a
10 Q. Do you know how they know? 10 group, ending it with doing some impressions and
11 A. | told them. 1 impersonations of other famous golfers.
12 Q. Did they ask you? 12 Q. And just so I'm clear, how did you exactly
13 A. No. | volunteered to let them know. 13. make money by doing these things? Are you paid for
14 Q. Is there a reason why you haven't 14 these clinics?
15 volunteered to let the other organizations or 15 A. Sometimes I'm paid, yes.
16 companies we talked about know? 16 Q. And were you paid for doing those
17 A. It didn't seem necessary to tell them. 17 impressions throughout high school?
18 Q. Okay. Have you ever been sued for any 18 A. No.
19 reason other than the lawsuit we are here for today? 19 Q. Do you still do those clinics?
20 A. No. 20 A. [still do clinics, but | very rarely do
21 Q. To your knowledge, has anyone ever alleged 214 impersonations because | do the older golfers, the
22 — either formally or informally that you sexually 22 Arnold Palmers, the Lee Trevinos and nobody knows
23 harassed them, again, other than the ongoing 23. those players anymore.
24 ~~ lawsuit? 24 Q. You don't do Tiger Woods?
Page 16 Page 18
4 A. No. 4 A. No. If could do Tiger Wodds's swing, I'd
2 Q. Mr. Jacobsen, would you consider yourself 2. doit every day, every shot.
3. some kind of a comedian? 3 Q. Okay. Do you recall a time when you said a
4 A. No. 4 joke in any context, it could be in family, it could
5 Q. Are you somebody who likes to joke, make 5 be outside, where you said a joke that offended
6 people laugh? 6 someone and that person told you that the joke
7 A. | try -- | think | take a lighthearted 7 ~~ offended them?
8 approach to most things in my life, certainly my 8 A. No.
9 golf career. 9 Q. Do you recall a time when you did anything
10 That -- | would probably be considered 10 that offended somebody and they told you that what
11. somebody who likes to have fun in the profession 11. you had done was offensive?
12 that | am in which is taken pretty -- fairly 12 And you can think for a minute on your
13. serious. 13. answer. ! know I'm asking these questions that go
14 Q. Have you ever done any gigs where you 14 back your whole life, so --
15 actually made money for making jokes or doing 15 A. No.
16 stand-up or anything like that? 16 Q. Do you know who Jim Schumacher is?
17 A. No. 17 A. Yes.
18 Q. Okay. Have you done any gigs where you 18 Q. Who is he?
19 made money for doing impressions? 19 A. He is -- he's named in the lawsuit, but he
20 A. Yes. 20 is a friend of my tour caddy.
21 Q. And when did you do that? 21 Q. Who's your tour caddy?
22 A. I've done that my whole career. 22 A. Troy Martin.
23 Q. Okay. So how do you make money by doing 23 Q. Is Mr. Schumacher not your friend?
24 impressions? 24 A. | met Jim Schumacher through my tour caddy

Page 17

 

Page 19

 

 

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 7 (16 - 19)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 8 of 22 PagelD #:242

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

1 about two years ago. 1 A. No.

2 Q. And what was the context in which you met 2 Q. Would it refresh your memory if | say that

3. were Mr. Schumacher? 3. heis an employee of J.C. Anderson?

4 A. We met at a golf tournament in Hawaii at 4 A. Yes.

5 the Hualalai Resort at a tournament that | was 5 Q. So having said that, do you recall --

6 playing in. 6 A. Well, | don't know him. | know of him

7 Q. And was Mr. Schumacher also playing or was 7 through the complaint.

8 heaspectator? 8 Q. Okay. But beyond what you learned from the
9 A. I don't know. | don't know that. 9 complaint, you don't know anything about him?

10 Q. Okay. Do you remember the situation that 410 A. No.

11. led you to meet Mr. Schumacher, like who introduced WW Q. Do you know who Michael Power is?

12. who? 12 A. Same thing, | only know his name through
13 A. My tour caddy introduced me to him. 13. the complaint.

14 Q. Okay. What do you recall from that 14 Q. And you are aware that he works at J.C.

15 conversation while you were being introduced to 15 Anderson?

16 Mr. Schumacher? 16 A. Yes.

17 A. Because he's a friend of my tour caddy and 17 Q. Do you know who Ms, Dziubla is?

18 he was with my tour caddy, Troy, and he said meet my 18 A. Miss --

19 friend Jim. 19 Q. The plaintiff in this case?
20 Q. Do you know if there was a reason -- okay. 20 A. The plaintiff, | do, same, through the
21 Do you know if Mr. Schumacher wanted to 21 complaint.
22 meet you? 22 Q. Do you recall meeting her?
23 A. 1 don't know that. 23 A. No.
24 Q. Okay. You said about two years ago. 24 Q. Do you recall attending an event called The

Page 20 Page 22

1 Can you be more specific? 1 Kevin 2017?

2 A. Oh, gosh. 2 A. Yes.

3 Q. The month, the year? 3 Q. Did you attend the event at anyone's

4 A. Well, no -- well, it was probably in 4 _ invitation?

5 January because the tournament is in January. | 5 A. Yes.

6 would have to -- | don't know. 6 Q. Whose invitation?

7 Q. So ifl say January, 2017 -- 7 A. The invitation came through Troy Martin, my
8 A. January, it could have been 17, it could 8 caddy, from Jim Schumacher.

9 have been 16. 9 Q. And did you accept the invitation?

10 Q. Okay. How often do you talk to 40 A. Idid.

11 Mr. Schumacher? 14 Q. Do you recall why?

12 A. | think after | met Jim, | spoke to him 12 A. | did it because it was for a good cause.

13 twice. 13. When! talked to Jim on the phone, he told me that
14 Q. Okay. Let's talk about those two times 14 it was to raise money for a family who had lost

15 that you spoke together. 15 their father to, | believe, cancer.

16 When is the first time? 16 Q. So at some point after you received the

17 A. Again, probably at that tournament in 17 invitation, you had a phone conversation with

18 Hawaii and another time with Troy. | don't recall 18 = Mr. Schumacher?

19 when or where. 19 A. Yes.
20 But in the world of golf, you meet a 20 Q. Do you recall around when that was? And if
21 lot of people, you shake a lot of hands and it's a 21 ‘it helps, the The Kev was in September of 2017.
22 big game. It's a big world of golf. 22 A. Yeah, it was in September, yes.
23 Q. Okay. Do you know who Michael Yasbeck 23 | believe the conversation started
24 (phonetic) is? 24 somewhere around June or July of that year, two or

Page 21

 

 

Page 23

 

SW,
WAS Sia,

“onal

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 8 (20 - 23)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 9 of 22 PagelD #:243

Peter Jacobsen ~- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

1 three months preceding the event. 1 Q. Was it your understanding that the
2 Q. But as far as the specific phone 2 attendees were -- some of them were JCA employees?
3 conversation goes, do you recall how long before the 3 A. | didn't know that at the time.
4 event that was? 4 Q. So ail you knew was the cause, and that
5 A. June or July. 5 there were going to be some people there?
6 Q. Okay. 6 A. Yes.
7 A. Yeah. 7 Q. Were you offered compensation for your
8 Q. But nothing more specific than that? 8 attendance?
9 A. No. 9 A. Jim told me he wanted to give me $10,000,
10 Q. And during that call, my understanding is 10 but | told him | didn't want the money because it
41 that you said you had talked about the cause that 11. was such a good cause.
12 was being advanced by the event. 12 Q. Okay. So is it that you didn't get -- you
43 What else do you recall talking about? 13. didn't receive the money or you got it and gave it
14 A. | remember being unavailable to do the 14. to charity?
15 event because | was flying out from Chicago to 15 A. [never received any money.
16 Atlanta for the next tournament, and it was going to 16 Q. But did you ask that that money be sent to
17 be a tight squeeze for me to get to the event and 17 charity, to the charity you were there for?
18 then get to my airplane. 18 A. Yes. | wanted that money to go back to the
19 And | spoke to Troy a few times, and 19 charity that we were there for.
20 ‘then I told Troy | would do it because of the 20 Q. And you told Mr. Schumacher that?
21 charity and because of the family. 21 A. Yes.
22 And then Jim Schumacher called me and 22 Q. Were you paid or reimbursed for any travel
23. said he would pick me up at the hotel. 23. accommodations for attending the event?
24 Q. At the hotel you were staying at in 24 A. No.
Page 24 Page 26
4 Chicago? 1 Q. Were you already in Chicago for some other
2 A. Correct. 2. reason during that time?
3 Q. And what was your role going to be at the 3 A. Yes.
4 event? 4 Q. Why were you in Chicago?
5 A. My role at the event was going to be just 5 A. Iwas in Chicago for an NBC golf event that
6 like 've done a thousand times, | would go from 6 was held at Conway Farms. It was the BMW
7 group to group, meet the participants, thank them 7 Championship.
8 for being there, and if, on occasion, give them 8 Q. So prior to attending The Kev, who else do
9 instructions or pointers about their golf. 9 you recall speaking with other than Mr. Schumacher
10 | would possibly demonstrate, some 10 = fram JCA?
11. people could be on the tee hitting a driver or 14 A. Nobody.
12 hitting a long iron or a wood or a wedge or chipping 12 MR. RUFF: On that day?
13. or putting. 13 MR. SEDAEL Well --
14 And we drove around in a chart and we 14 MR. RUFF: | didn't -- yeah, | wasn't
15 had to hit each group pretty quickly because we only 15 understanding the question. Sorry.
16 hada few hours. So we -- that was my -- that was 16 MR. SEDAEI: Q. Okay. So prior to The
17 my focus. 17 Kev, you stated that you spoke with Mr. Schumacher
18 Q. Okay. You said we were driving around. 18 about the upcoming event; correct?
19 Who was with you? 19 A. Yes.
20 A. Jim Schumacher was driving the cart that | 20 Q. Okay. Who else do you recall speaking with
21 was in. 21 from JCA about the upcoming event before the actual
22 Q. And who do you recall being at the event, 22 event, it could be the day before, it could be three
23 being in attendance? 23 months before?
24 A. Nobody | knew. 24 A. I didn't speak to anybody from J.C.
Page 25 Page 27

 

 

 

Worldwide Litigation Services
(312) 528-9111 | info@worldwidelit.com Page 9 (24 - 27)

 

 
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 10 of 22 PagelID #:244

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

1 Anderson. My contact was Jim Schumacher. 1 fun and having a wonderful time. And | wasn't aware

2 Q. Okay. Got it. 2 of who these people were. They were just

3 Prior to attending The Kev, did anyone 3 participating in a charity event.

4 from JCA provide you with any instructions on how to 4 Q. Do you recall having conversations with

5 properly interact with JCA employees while at the 5 various employees -- {'m sorry, various attendees at

6 event? 6 the event?

7 A. No. 7 A. No.

8 Q. Prior to attending the event, did anyone 8 Q. When you were going from group to group, do

9 from JCA provide you with a copy of JCA's sexual 9 you recall giving golf instructions to any of the

10 harassment policies? 10 attendees?

11 A. No. 4 A. No.

12 Q. Were you provided any training or 12 Q. But you are not saying that it didn't

13 orientation on JCA's sexual harassment policies 13. happen, right, you're just saying you don't recall?

14 prior to attending that event? 14 A. Customary --

15 A. No. 15 MR. RUFF: Let him finish.

16 Q. Okay. So you talked a little bit about 16 THE WITNESS: I'm sorry. I'm sorry, Sam.

17 what you did that day. 17 MR. SEDAEI: Q. No. No, I'm done with the

18 But can you kind of just like generally 18 question.

19 describe your day to me, what you did, kind of a 19 Did you understand the question?

20 sequential format? 20 A. Yes.

21 A, Jim picked me up at the airport -- excuse 21 Customary practice for me or any

22 me. 22 professional golfer when you are out at an outing or

23 Jim picked me up at the hotel. We 23.  aPro Am event, especially when you're going from

24 drove to the golf course. | was unfamiliar with the 24 group to group, you meet, you engage and you
Page 28 Page 30

1 golf course. 1 instruct.

2 We got out. He asked me to sign some 2 And on so many occasions, | would say

3 flags which were to be given out to the 3. thousands of occasions, we will give a tip. We will

4 participants. 4 be asked to watch somebody's swing, whether it's

5 We went inside, and | remember we had 5 with a driver, a wood or a hybrid or an iron, they

6 — lunch, a quick lunch as | signed the flags. 6 will ask you specifically, | need help with my

7 Then when | was done with that, | went 7 ~~ putting. | need help with my wedges. And you are

8 out onto the porch to take pictures with the family. 8 there as a guest, and | jump in and help.

9 And we took probably 10 or 12 pictures. 9 Q. Okay. And do you recall specifically doing

10 And then when all of the participants 10 that kind of thing when you were at The Kev with the

11. had got -- had assembled in their carts and had left 11. attendees?

12. for their starting holes, that's when we got in our 12 A. No.

13. chart and went out to join them. 13 Q. Can you tell me what a chip shot is? I'm

14 Q. And what did you do after that? 14 nota golfer.

15 A. We got out on the golf course and we went 15 A. Okay. There are so many shots in the game

16 from group to group and we met the players, 16 of golf which require a different stance and

17 participants. 17 different proximity to the ball for power and for

18 | thanked them for being there which is 18 balance.

19 customary practice for me at a Pro Am. | always 19 A chip shot is a shot that is close to

20 _—-want to be as hospitable and engaging as possible. 20 the green, in close proximity to the green, usually

21 And we went from group to group. And | 21 used with a wedge which is an iron in a bag.

22 believe there were probably 20 to 25 groups which is 22 And that requires you to make a short

23. somewhere near a hundred participants. 23 swing on balance because you are not trying to hit

24 And |] remember everybody having so much 24 the ball along ways. You are trying to get the
Page 29 Page 31

 

 

na,

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com Page 10 (28 - 31)

(W)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 11 of 22 PagelD #:245

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

=

ball a short distance up to the hole or in the hole.

1

Q. Okay. Now let's go to the wood.

 

 

2 Q. Okay. And that's called a chip shot? 2 In what kind of situations do you use

3 A. That's a chip shot. 3 the wood?

4 Q. And you would use what you cail an iron for 4 A. You would use a wood off the tee when you

5 that? 5 are trying to hit the ball as long as you possibly

6 A. Yes. 6 can. You are looking for maximum distance. You

7 Q. I've heard these phrases -- excuse me. 7 ~~ would use a wood in the fairway.

8 What is an iron and what is a wood? 8 Q. I'm so sorry, what is the fairway? I've

9 A. Aniron would be anything from a sand wedge 9 heard that term twice now.

10 up to a long iron or a two iron. And there is about 10 A. Yeah, the fairway, there are -- there

11 11 -- 10 or 11 in the bag depending on your 11. usually -- there could be three or four or even five

42 configuration of your bag. 12 different heights of cut on a golf course.

13 A wood would be the longest clubs in 13 The fair would be the optimum place to

14 your bag. It could be a driver, a three wood, a 14 put the ball off the tee. That's the short cut

15 four wood, a five wood. So those are called woods 15 grass. That's the -- that's the ideal place to be

16 because they used to be made of wood. 16 able to accurately play your shot where you make

17 Back when I started, | played woods. 17 solid contact to put the proper spin on the bail.

18 Now-a-days, they are mostly made of metal. They 18 The next cut would be the intermediary

19 call them metal heads or composite heads. So even 19 rough. And then the other -- the long rough --

20 though they are not wood anymore, we still call them 20 -you've probably heard the word rough -- would be the
21 woods. 21 longest rough where it could be anywhere from two
22 Q. Okay. And irons, are they actually made of 22 _ inches to eight inches.

23 ~~ iron? 23 And so if your bail is in the fairway

24 A. They can be made of so many different -- 24 and you have access to be able to put the club

Page 32 Page 34

4 they can be a forged steel. They can be a cast 4 behind the ball without any interference with grass,
2 club. | don't know what they are exactly made of. 2 that's when you would use a wood from the fairway.
3. I don't know the formula. 3 Q. So again, the questions | ask you may seem
4 Q. Okay. 4 a little dumb to you, but | have to understand.

5 A. But they are called irons and they are 5 So you have the area where there is the

6 called woods. There is also a new thing called a 6 flag, and again, from what I've seen of golf, where
7 hybrid which is kind of an in-between club. 7 there is like really short grass right next to the

8 Q. My self-esteem about golf is just 8 hole, that area is called what?

9 plummeting as you're speaking. 9 A. The green.

10 Can you tell me in general terms in 10 Q. The green.

41. what kind of a situation or at what point you use an 14 And then there is the area with a

42. iron on the golf course? 12 fittle longer grass right along the edges of the

13 A. You can use an iron off the tee for 13 green; correct?

14 accuracy or you could use an iron off the fairway 14 A. Yes.

15 for acertain distance that you hit the club. 15 Q. What is that area called?

16 There are some players, like Tiger 16 A. \t could be called the collar or the

17 Woods, you mentioned him, he's very long. Somebody 17 fringe. That's another one of the heights of cut we
18 like me at 65, I'm a senior, I'm not as long, so | 18 talked about.

19 would use a higher numbered iron. 19 Q. Correct.
20 So when you use -- the reason there is 20 Would you ever use a wood on either the
21 so many different irons in the bag is they go a 21 green or the collar or the fringe?
22 specific distance. 22 A. Yes.
23 So once you calculate your distance, 23 Q. And the reason you would use a wood in
24 you then choose the iron to hit to the green. 24 those areas is why?

Page 33

 

Page 35

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 11 (32 - 35)

 
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 12 of 22 PagelD #:246

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

1 A. When -- depending on the elevation change 1 on the second page?
2 of the shot, you could be going up the hill or you 2 A. Yes.
3 could be going down a hill. 3 Q. Allright. This is one of the -- one of
4 The speed of the green plays into this, 4 _ plaintiff's allegations in this case.
5 but you also could be hitting out of a different 5 Would you please read it and then tell
6 length of -- cut of grass. 6 me if you believe any of that information is
7 The fringe sometimes can be a little 7 ~~ inaccurate?
8 longer depending on the golf course. So if you are 8 A. Read it out loud or --
9 trying to hit a specific shot, you can use a three 9 MR. RUFF: No, just read it to yourself.
10 wood, a four wood, a five wood, a hybrid. 10 MR. SEDAEI: Q. Yes. Just read it to
11 I've even used my sand wedge which is 11 yourself.
12. aniron and I've deled (phonetic) the ball. 12 (WHEREUPON, witness peruses
13 In other words -- let me have that-- | 13 document.)
14 will take the iron because the sand wedge is the 14 THE WITNESS: | read that.
15 heaviest club in your bag and it's got a thick 15 MR. SEDAEI: Q. You read it?
16 flange, and | will take the club and f will hit it 16 A. Yes.
17 _ in the belly, in the middle, in the forehead we call 17 Q. Okay. To your understanding, is any of
18 _ it, and that's going to make the ball roll with some 18 this information inaccurate?
19 speed to get it out of the grass. 19 A. Yes.
20 And then hopefully you have the proper 20 Q. Which part is inaccurate?
21 measured strike to get the ball close to the hole. 21 A. When it says that's when | take my wood
22 Q. Okay. Thank you. 22 out. | would never say that.
23 Okay. So you may have already with 23 Q. Is there anything else in this paragraph
24 your answer to my previous question, already 24 that's inaccurate?
Page 36 Page 38
4 answered this one, but do you recall specifically 1 A. | don't think so. Customary practice when
2 providing Ms. Dziubla, the plaintiff in this case, 2 you are showing someone how to hit a chip shot is so
3 with instructions on how to -- how to hit the ball 3. many times beginners in golf, they take the stance
4  orhow to hit a chip shot? 4 _ of a driver or to hit a long shot.
5 A. No. 5 And so many times you have to push the
6 MR. SEDAEIE: This will be Exhibit 1. 6 golfer closer to the ball, get closer proximity
7 (WHEREUPON, Exhibit No. 1 was 7 because you are using a shorter club. So many
8 marked for identification.) 8 people assume the longer stance of a driver or a
9 MR. SEDAEI: Q. [I'm showing you what's 9 long shot.
10 marked as Exhibit 1. 10 So | can only assume as | was giving
11 Would you please take a look at this 11. instruction to the plaintiff or to anybody, that I
12 document and tell me if you've ever seen this 42 had to get them -- get her closer to the ball.
13 before? 13 Q. Okay. So regarding the part that you said
14 A. Yes, I've seen this before. 14 is inaccurate, just the statement, you said that you
15 Q. And is it your understanding that this is 15. would never say that.
16 the complaint that's filed in this case? 16 But you said that you don't even
17 A. Yes. 17 remember giving instructions to the plaintiff.
18 Q. When was the first time you saw this 18 correct?
19 complaint? 19 A. Correct.
20 A. July, 2018. | believe i got this the day 20 Q. So you don't actually remember what you did
21 it was -- whatever date it was filed. 21 ordid not say?
22 Q. Okay. And who did you get it from? 22 A. | don’t remember what | did or did not say.
23 A. | got it from Jim Schumacher. 23 But when | was told by Jim Schumacher about the
24 Q. So if you look at Paragraph 9 which will be 24 complaint, he said, you told that stupid Rodney

Page 37

 

 

Page 39

 

 

Worldwide Litigation Services
(312) 528-9111 | info@worldwidelit.com Page 12 (36 - 39)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 13 of 22 PagelD #:247

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

=

Dangerfield joke about beginners start with the

1

November?

 

2 _ irons and they end up in the woods. 2 A. | don't recall.
3 The woods being the club in the bag and 3 Q. Okay. But to the best of your
4 the trees or the forest adjacent to the fairway 4 recollection, it was November?
5 because a driver or a wood is hard to control and 5 A. Yes.
6 what happens is you spray the bail. 6 Q. Of 2017?
7 And if you're a beginner, you have a 7 A. Yes.
8 — difficult time controlling the ball, putting the 8 Q. Okay. And who was the person that
9 ball in the fairway. 9 contacted you?
10 Q. Okay. And after Mr. Schumacher told you 10 A. Jim Schumacher.
41 that, did you recall that, yes, you made such a 41 Q. And how did he contact you?
12. joke? 12 A. He called me.
13 A. | don't recall, no. But I've said that 13 Q. Did he have your phone number?
14 joke a thousand times. It's a common golf joke. 14 A. Yes.
15 Q. Okay. You can hold on to that exhibit. | 45 Q. And was this the first time you talked to
16 may have other questions about it, but for now, I 16 Mr. Schumacher since the event?
17 think I'm fine. 17 A. No. He called me the day after to thank me
18 When was -- so you explained to me what 18 for coming to the day, and they made a record amount
19 you did throughout the day when you were attending 19 of money and they were elated about the success of
20 ~=~‘The Kev. 20 ‘the event.
21 After the golf portion was over, what 21 Q. And when he called to thank you during that
22 do you recall doing? 22 call, he didn't mention anything about Ms. Dziubla's
23 A. | recall finishing up the day and hurrying 23 allegations?
24 into the clubhouse to change my shoes and to get to 24 A. | don't recall if he did or not. | don’t
Page 40 Page 42
1 the airport. 4 think so.
2 And | remember saying to Jim, we got to 2 Q. Then you recall there being another call
3 goorl'm going to miss my flight because | was 3. later during which he talked about Ms. Dziubla's
4 _ flying to Atlanta for another tournament that | 4 allegations against you?
5 needed to get to. 5 A. Yes.
6 Q. Okay. This question is not related to what 6 Q. During the call when he -- during the
7 ~~ you just answered, but something | should have asked 7 second call when he discussed with you Ms. Dziubla's
8 in the beginning. 8 allegations, what do you recall him specifically
9 Can you tell me your date of birth? 9 ~~ saying?
10 A. Yes, March 4th, 1954. 10 ! think you already mentioned that he
11 Q. So then Mr. Schumacher drove you to the 41. talked about the joke you made. It was during that
12 airport; is that correct? 12. call?
13 A. Correct. 13 A. Yes.
14 Q. Okay. And you got on your flight and -- 14 Q. Okay. What else?
15 A. Everything was -- | made my flight, yes. 16 A. Yeah. He told me there was a complaint by
16 Q. Allright. At what point after The Kev 16 the plaintiff about a joke that | told. And he
17. event did you first hear that Ms. Dziubla had made 17 didn’t go into specifics.
18 certain allegations about her interactions with you 18 He just told me there was someone that
19 atthe event? 19 was upset about the day. And to me, it was a very
20 A. don't recall, but it was sometime, | 20 successful day.
21 think, in November when | heard about the complaint 21 It was a day that I've done a thousand
22 or |heard about her displeasure with the 22 times before. | didn't understand what could have
23 interaction. 23 been the problem.
24 Q. Is it possible that it was any earlier than 24 Q. Based on the physical contact you may have

 

Page 41

 

Page 43

 

W)

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 13 (40 - 43)

 
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 14 of 22 PagelD #:248

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

=

had with Ms. Dziubla as you describe you sometimes

Q. So other than the call that you received

 

2 have with people when you are trying to show them 2. from Mr. Schumacher in November of 2017 where you
3 how to do like a chip shot, and the joke -- you may 3. discussed Ms. Dziubla's allegations, do you recall
4 have told the joke that you have said many times, do 4 speaking with anyone else from JCA since then --
5 you think somebody who is not a professional golfer, 5 A. No.
6 afemale who is getting those instructions from you, 6 Q. -- about Ms. Dziubla's allegations?
7 ~~ might not understand the joke and might get 7 A. No.
8 offended? 8 Q. Have you exchanged any emails with anybody
9 A. | don't know. 9 from JCA regarding Ms. Dziubla's allegations since
10 In the world | live, the golf world, 10 The Kev event until today?
11 people understand golf. 14 A. No.
12 Q. But did you understand that the attendees 12 Q. So going back to that call in November
13. at The Kev were not all professional golfers? Did 13. of 2017, do you know why Mr, Schumacher was reaching
14 you know that? 14 out to you to tell you that an employee was
15 A. Well, there aren't that many professional 15 offended?
16 golfers in the world. And | knew that everybody 16 Was he asking you to do something
17 there was not a professional golfer. | didn't have 17 because of the allegations?
18 that knowledge if they could have been professional 18 A. No,
198 = ornot. 19 Q. Did he tell you why he was telling you that
20 But | assume if they are out on the 20 information?
21. golf course, they are willing to partake, 21 A. Well, | was involved -- | was at the event.
22 participate, learn, have fun, learn the game. 22 | was the guest of honor, the celebrated golfer
23 Q. But you wouldn't assume that because they 23. there. So he wanted to let me know what was going
24 were on the golf course that they knew how to play 24 on.
Page 44 Page 46
1 golf? 4 Q. But even though he wanted you to know, he
2 A. don't know. [| -- | don't know. | -- 2. didn't want you to do anything about it to try to
3. that didn't cross my mind. 3 rectify things?
4 Q. So regardless of how successful you thought 4 A. Weil, that wasn't my business. He was my
5 The Kev event was, once you learned that 5 point of contact. | let him handle it.
6 Ms. Dziubla was offended by her interactions with 6 Q. Okay. And that's the only conversation
7 you, did you consider reaching out to her and 7 that you have had with anybody from JCA about
8 apologizing for making her uncomfortable if you did 8 Ms. Dziubla's allegations?
9 make her uncomfortable? 9 A. Yes.
10 A. | wanted to rectify the situation, but my 10 Q. Did anyone from JCA ever tell you that
11 contact was Jim Schumacher. 11. there was going to be an investigation into
12 Q. Okay. How did you want to rectify the 12 Ms. Dziubla's allegations?
13 situation? 13 A. No.
14 A. Explain what happened, if that had 14 Q. Were you ever told that during the --
15 happened, her perception. 15 either one of the two calls you remember with
16 Q. And you wanted to provide Ms. Dziubla with 16 Mr. Schumacher that he was interviewing you as part
17 ‘the explanation? 17 of that investigation?
18 A. | would have. 18 A. No.
19 Q. Did you tell Mr. Schumacher that you wanted 19 Q. When Mr. Schumacher called you, did he
20 to do that? 20 actually ask you to explain yourself and your
21 A. | don't recall. 21 ‘recollection of the events from The Kev?
22 Q. Did Mr. Schumacher ask you if you would be 22 A. No.
23 willing to talk to Ms. Dziubla? 23 Q. Did Mr. Schumacher specifically ask you
24 A. No. 24 to confirm or deny any specific portions of

 

Page 45

 

Page 47

 

 

Ne r
“Suess

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 14 (44 - 47)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 15 of 22 PagelD #:249

Peter Jacobsen - 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

 

 

1 Ms, Dziubla's allegations? 4 THE WITNESS: Okay. Would you repeat the
2 A. No. 2 question?
3 MR. SEDAEI: Would it be okay if we take a 3 MR. SEDAEI: Okay.
4 five minute break? 4 Q. With that objection noted, | was
5 MR, RUFF: Sure. 5 going to ask the court reporter to read the
6 (WHEREUPON, a short recess was 6 — question, but it was kind of a long question. Let
7 taken.) 7 me see if] can shorten it.
8 MR. SEDAEI: Back on the record. 8 Do you see that there is a reference to
9 Exhibit 2. 9 your name in this paragraph that | was referring to,
10 (WHEREUPON, Exhibit No. 2 was 10 Paragraph 6?
44 marked for identification.) 11 A. Yes, | see it.
12 MR. SEDAEI: Q. Mr. Jacobsen, we are back 12 Q. Okay. Were you aware that your name was
13. onthe record, and | am showing you what's marked as 13. going to be included in this document?
14. Exhibit 2. 14 A. No.
15 Would you please take a look at that 15 Q. Did anybody from JCA ever tell you that
16 document and see if you recognize it? 16 your name was being included as part of this release
17 (WHEREUPON, witness peruses 17. from various forms of liabilities?
18 documert.) 18 MR. RUFF: Again, your question assumes
19 THE WITNESS: | do not recognize this. 19 that he was aware of the release. And he's already
20 MR. SEDAEI: Q. So you have never seen 20 established he's never seen this before.
21 ‘that document before? 21 And so again | object under Federal
22 A. No. 22 Rules of Evidence regarding relevance, | believe
23 Q. In the document, if you flip to the second 23 _ it's 608 -- 408, excuse me.
24 page, Section 6 on top where it says general release 24 MR. SEDAEI: Okay. With the objection
Page 48 Page 50
1 of claims? 1 noted --
2 A. Correct. 2 THE WITNESS: I can answer that question.
3 Q. And first, | will represent to you that 3 The answer is no.
4 this was a severance agreement that was presented to 4 MR. SEDAEE Q. Okay. Were you -- Oh,
5 Ms. Dziubla by JCA. 5 well, strike that. I'm trying to not ask you
6 And if we look at the paragraph that | 6 repetitive questions.
7 ~~ referenced, Paragraph 6, towards the end of the 7 One moment.
8 third line, your name is included as a -- one of the 8 MR. RUFF: For the record, I rarely object,
9 parties the liability against whom is being released 9 but I've got to throw it in there every once in a
10 by this section. 10 while.
11 Do you see that section where it says 11 MR. SEDAEI: I'd be disappointed if you
12 Peter Jacobsen at the end of the third line? 12 ~~ don't.
13 MR. RUFF: Mr. Jacobsen -- hold on just one 13 Q. So we talked about any discussions
14 second. 14 you have had or have not had with anyone at JCA.
15 I'm going to lodge a formal objection 15 Have you discussed Ms. Dziubla's
16 to any questioning about a document he's never seen, 16 allegations with anyone else other than
17 he is not a party to, and | don't think the court 17 = Mr. Schumacher and the individuals at the two or
18 would allow it. But it's obviously a deposition, | 18 three companies we discussed where you disclosed to
19 — will allow the questioning. 19 them the ongoing complaint?
20 But | want it on the record so that if 20 MR. RUFF: And his attorneys.
21 this is ever used at trial, the court is aware of 21 MR. SEDAEIL Q. And of course your
22 _ the fact that 1 object to any relevance to this 22 attorneys, yes.
23 because it's clearly not related to him at all. 23 A. My wife knows.
24 Go ahead. 24 Q. And a biographical question | probably
Page 49 Page 51

 

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com Page 15 (48 - 51)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 16 of 22 PageID #:250

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

 

 

1 should have asked in the beginning, you are married? 1 Q. Do you know as you sit here today that at
2 A. Yes, lam. I'm married 43 years. | even 2 some point, Ms. Dziubla filed a claim with the EEOC
3 remember the date, December 28th, 1976. And I'll 3 in relation to her termination at JCA?
4 never forget that date. 4 A. {got the EEOC, but | didn't focus on her
5 Q. Wow, almost Christmas Eve. 5 termination. | focused on her claim.
6 Okay. And do you have kids? 6 Q. Okay. So are you aware that at some point,
7 A. | have four children -- excuse me, three 7 Ms. Dziubla filed a claim with the EEOC?
8 children, four grandchildren. | tell my kids I'm 8 A. Yes.
9 more concerned about my grand kids now than my kids. 9 Q. When did you first become aware that
10 Q. Unfortunately, my parents are the same way. 10 Ms. Dziubla had filed a claim with the EEOC?
11. My brother has two kids, and I’m pretty sure that my 11 A. Idon't recall the specifics, but sometime
12 parents love their grandchildren more than their 12 maybe November -- November, 2017.
13 children. 13 Q. Do you think that you may have learned it
14 A. Special, very special. 14 through the phone cail you had with Mr. Schumacher?
15 Q. And do your children know about the ongoing 15 A. That's possible.
16 lawsuit? 16 Q. Are you aware as you sit here today that
17 A. Yes, they do. 17 sometime last year, Ms. Dziubla sent a demand letter
18 Q. Did you learn -- prior to seeing the 18 to JCA?
19 complaint in this case, did you learn that 19 A. Yes.
20 ~=-Ms. Dziubla's employment was terminated at JCA? 20 Q. When did you become aware of that?
21 A. I didn't know that. 21 A. | don't recall, but | believe it was after
22 Q. First time you learned that was when you 22 ‘| received the complaint.
23 read the complaint? 23 Q. The Federal Complaint?
24 A. | don't recall. 24 A. Yes.
Page 52 Page 54
1 Q. You do know that Ms. Dziubla's employment 4 Q. Only then did you learn that sometime
2 was terminated at JCA? 2 _ before filing the complaint that there was a demand
3 A. | do know now, yes. 3 letter sent to JCA?
4 Q. But you didn't know that before today? 4 A. Yes.
5 A. | did know that before today, but | don't 5 Q. So we discussed individuals with whom
6 know when | became aware of that. | thought that 6 you've discussed Ms. Dziubla’s allegations, family
7 was what the question was. 7 members, your attorneys, two or three companies that
8 Q. Yeah. | was just trying to figure out when 8 you mentioned.
9 was the first time that you learned that 9 Is there anybody else you can think of?
10 Ms. Dziubla's employment was terminated? 10 A. Nobody else.
1 A. {don't recall. 11 Q. Any friends?
12 Q. Okay. 12 A. No friends.
13 MR. RUFF: And again, on alt questions, 13 Q, Okay. Any fellow professional golfers?
14. Mr. Sedaei is not asking about any discussions that 14 A. No.
15 you've had with your attorneys. 15 Q. Have any reporters or journalists reached
16 THE WITNESS: Okay. 16 out to you to discuss the complaint that was filed
17 MR. SEDAEL Q. Don't discuss anything 17 against you?
18 you've discussed with your attorneys, yes. That's 18 A. No.
19 privileged. 19 MR. SEDAEE: This will be Exhibit 3.
20 A. Okay. 20 (WHEREUPON, Exhibit No. 3 was
21 Q. You mentioned at the beginning of the 21 marked for identification.)
22 deposition that you had looked at the EEOC document; 22 MR. SEDAEI: Q. Mr. Jacobsen, I'm showing
23 is that correct? 23. you what's marked as Exhibit 3.
24 A. Yes. 24 Would you please take a look at this
Page 53 Page 55

 

ee

g

ge Big
=
"en

“Bins

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 16 (52 - 55)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 17 of 22 PagelD #:251

~ 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

 

1 document and tell me if you've seen this before? 4 Q. Okay. So this statement is stating that

2 (WHEREUPON, witness peruses 2. you have received a copy of the J.C. Anderson's

3 document.) 3. Equal Employment Opportunity slash Affirmation

4 THE WITNESS: Yes. 4 Action Policy.

5 MR. SEDAEI: Q. You have seen this before? 5 Did you receive the document stated

6 (WHEREUPON, witness peruses 6 here as part of that JCA response to the EEOC?

7 document.) 7 A. | might have. | don't recall.

& THE WITNESS: Yes, | have. 8 Q. Okay. You don't recall when you received

9 MR. SEDAE!: Q. And | represent to you 9 this?

10 that this is your response as to Plaintiffs Request 10 A. Correct.

11 for Production of Documents. 1 Q. Okay. | already asked this question, but |

12 A, Uh-huh. 12 just want to confirm because it's an unusual answer.
13 Q. And if you look at the third page, that's 13 We -- in Request Number 4, we ask for

14 when the actual responses began. 14 — all communications -- and it's a very comprehensive
15 A. Okay. 15 request -- and -- all communications that refer or

16 Q. And if you look at the response to request 16 relate to plaintiff in this case. And no emails or

17 two, it's asking for any and all photos and videos 17 letters were produced by you.

18 from The Kev. 18 Is there truly not a single email you

19 Do you recall -- and the response, you 19 have relating to Ms. Dziubla's allegations --

20 can read, which is the response -- your response 20 A. No.

21 which is none other than the photograph marked as 21 Q. -- except to your attorney?

22 Exhibit B attached J.C. Anderson's position 22 A. No.

23. statement with the EEOC which was a single 23 MR. RUFF: i'm going to object to the

24 photograph. 24 editorial that that's an unusual response. | don't

Page 56 Page 58

1 | just want to get confirmation that -- 1 find anything unusual about that response.

2 did you personally take any photographs while you 2 That's my editorial to your editorial.

3 were at The Kev? 3 MR. SEDAEI: Sure.

4 A. No. 4 Q. Okay. And one more question, if

5 Q. Did you take any videos? 5 you could please go to the next page, request number
6 A. No. 6 six where we are asking for a copy of any written

7 Q. And when ! say The Kev, | mean not just the 7 agreements between you and JCA relating to your

8 golf portion, the dinner, the auction, anything 8 appearance at The Kev.

9 after that? 9 Where it says none, I just want to get

10 A. No. 10 — your confirmation that you had no written contract

11 Q. Okay. if you look at the response to 11. with JCA for your attendance?

412 Request Number 3, and -- where the request is any 12 A. Thatis correct. There is -- there was no

13. and all documents you have received from JCA 13 - written agreement between JCA and me.

14 — relating to JCA's discrimination, harassment and 14 Q. That's alll needed. Thank you.

15 retaliation policies. 15 MR. SEDAEE: This will be Exhibit 4.

16 And after the objection section in the 16 (WHEREUPON, Exhibit No. 4 was

17. middle of the third line, it reads notwithstanding 17 marked for identification.)

18 this objection, defendant has received a copy of 18 MR. SEDAEE Q. Mr. Jacobsen, I'm showing
19 J.C. Anderson's Equal Employment Opportunity slash 49 you what's marked as Exhibit 4.
20 ~~ Affirmation Action Policy as it is marked as 20 Have you seen this document before?
21 Exhibit A to J.C. Anderson's position taken with the 21 A. No.
22 EEOC. 22 Q. Do you know what Wikipedia is?
23 Do you see where it says that? 23 A. Ido.
24 A. Yes, | do. 24 Q. And do you understand that there is an

Page 57 Page 59

 

 

(w)

“iy,
epg

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 17 (56 - 59)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 18 of 22 PagelD #:252

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

Page 61

 

4 entry about you on Wikipedia? 1 you receive royalties?
2 A. It looks to be my bio. 2 A. Yes.
3 Q. So you have not seen this document before 3 Q. Okay, Have you been asked to attend any
4 — orlike on-line or -- 4 other JCA sponsored events in the future?
5 A. No. 5 A. No.
6 Q. -- like on Wikipedia's website? 6 Q. If you are asked, would you attend?
7 A. No. 7 A. It depends on the situation. It depends
8 Q. So there is some statements -- and | don't 8 from a schedule standpoint.
9 know who the author of these statements are, but | 9 Q. Okay.
10 just wanted to ask you to comment on certain 10 MR. SEDAEI: We are going to take a break.
11. statements here and tell me if -- if they represent 11 ‘I just need to talk to my client for a couple
12 you accurately. 12 minutes, and then ! think we are pretty much ready
13 So if you look at the second page under 13. to wrap it up.
14 section titled other projects -- 14 THE WITNESS: Okay.
15 A. Uh-huh. 15 MR. SEDAE!: So we'll be right back.
16 Q. -- and if you go to fifth paragraph from 16 (WHEREUPON, a short recess was
17 the top where it starts with Jacobsen is known for 17 taken.)
18 his laid back, humorous personality, would you say 18 MR. SEDAEI: Back on the record.
19 that that's an accurate description of you? 19 I don't have anymore questions.
20 A. Yes. 20 Do you have any follow ups?
21 Q. Okay. And then if you look at the third 21 MS. OLSON: | do not.
22 line towards the middie, same paragraph, towards the 22
23 middle, it -- there is a reference to your sharp, 23
24 but playful humor. 24
Page 60 Page 62
4 Do you see that? 1 CROSS EXAMINATION
2 A. Ido. 2 BY: MR. RUFF
3 Q. Do you consider that to be an accurate 3 Q. Mr. Jacobsen, would you get out Exhibit
4 description of your sense of humor? 4 Number 1, please?
5 A. It's hard for me to say. Those aren't my 5 A. Yes.
6 words. 6 Q. You were asked some questions about Exhibit
7 Q. l understand. 7 ~~ Number 1.
8 But do you think they accurately 8 Do you recail that?
9 represent your sense of humor? Is that how you 9 A. Yes.
10 would describe your sense of humor? 10 Q. Allright. Exhibit Number 1 is the
11 A. That's not how | describe myself. | 11. complaint. And it has -- you were directed to
12 wouldn't say that. | would say light-hearted and 12 Paragraph 9.
13. having fun. 13 Do you recall that?
14 Q. Okay. What is Golden Tee Golf? 14 A. Yes.
15 A. Golden Tee, we talked about that. 15 Q. Okay. And it says under the topic of
16 Q. Oh-- 16 general allegations; do you see that?
17 A. That's the stand up parlor game that you 17 A. Yes.
18 find in a lot of bars and video game parlors. 18 Q. Allright. You talked about Number 9, and
19 Q. Gotit Okay. Yes, we did discuss that. 19 you said -- the question was somewhere along the
20 And we talked about Peter Jacobsen's 20 lines do you have any disagreement with that.
21 Challenging Keno and Peter Jacobsen's Challenging 21 Do you recall that line of questioning?
22 Poker -- 22 A. Yes,1do. Yes, | do.
23 A. Yes. 23 Q. Allright. And you went to the comment, do
24 Q. -- where your likeness is being used and 24 ~~ you recall that?

Page 63

 

 

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 18 (60 - 63)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 19 of 22 PagelD #:253

Peter Jacobsen - 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

 

4 A. Yes. 1 stance of a driver or a position away from the bail

2 Q. Allright. | want to take you through line 2. which is not how you hit a chip shot.

3. by line on this. 3 So you've got to move in and get the

4 During the event, Jacobsen offered to 4 _ player, physically push them up to the ball because

5 provide JCA employees instructions on how to hit a 5 _ it's so foreign to beginning golfers to stand that

6 chip shot. 6 close to the ball.

7 And a chip shot is in quotes? 7 So on so many times, | will have to

8 A. Yes. 8 move the player up, have to make contact, sometimes

9 Q. Do you see that? 9 leven have them take my stance.

10 A. Yes. 10 I'll take the stance in my

1 Q. Do you have any specific recollection of 41. demonstration and ask them to step into my feet.

12 ‘that? 12 And onjust about every occasion they say, wow, this

13 A. No. 13 feels awful.

14 Q. Okay. Sir, you talked about a number of 14 It's because they don't play golf or

15 times that you would in your career go to a 15 because it's new to them. So this is something that

16 tournament. 16 Idoalot.

17 ts it unusual for you to have had an 17 Q. Would the instruction vary, in other words,

18 occasion to instruct or give a lesson or give a tip 18 if it's a male or a female?

19 ona chip shot? 19 A. No.

20 A. No. It's common. 20 Q. Okay. Is the mechanics or the physics of

21 Q. Happens | think you said thousands of 21 ‘it the same?

22 ‘times? 22 A. Yes.

23 A. tt happens probably eight to ten times in a 23 Q. Okay. It says here as a JCA employee,

24 Pro Amround, one Pro Am round, 18 holes. 24 plaintiff felt obligated to go along with the
Page 64 Page 66

4 Q. Okay. 4 demonstration.

2 A. Depending on the level -- the sophisticated 2 Would you ever make someone feel

3. level of their ability. A beginner would require 3. obligated, ever, to go along with the demonstration?

4 more attention. A better amateur probably wouldn't 4 A. No.

5 require much extra instruction. 5 Q. How would you make sure that someone wasn't

6 Q. Andina Pro Am, you may have a certain 6 obligated to go along with the demonstration?

7 ~~ level of player. 7 A. Well, if | were there giving a tip and

8 But was it common for you to have a 8 somebody chose not to participate, !'d -- in Pro

9 tournament on a level of what you would have seen in 9 Arm's, | have people that don't want instruction.

10 The Kev? 10 They don't want instruction. They feel

14 A. Yes. im like their game is either too bad or too good. I've

12 Q. Okay. And how would you approach it, a 12 played with people who think, ch, !'m better than

13. teaching moment like hitting a chip shot in a -- 13° you.

14 something like The Kev? 14 So | would never make it incumbent — |

15 A. What! would do is if | were coming upon a 15 would never tell somebody that they had to do it.

16 group, | would ask them to demonstrate -- to hit the 16 Q. And before actually providing instruction

17 ~~ shot. 17. where it may require you to become more physically

18 | would then demonstrate. | would 18 involved as opposed to just demonstration, how would

19 offer to help. | would then demonstrate myself, and 19 you make that determination?

20 ‘then ask them to mimic or replicate my action. 20 A. If they are not understanding my

21 And again, depending upon the level of 21 instruction, my verbal instruction, | would then

22 the ability of the player, | would have to help 22 have to step in and actually, physically move

23 them. 23 somebody closer to the ball.

24 And again so many beginners assume the 24 Q. And before you did that, would you announce
Page 65 Page 67

 

 

 

(Ww)

we

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 19 (64 - 67)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 20 of 22 PagelD #:254

- 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen

 

 

 

1 or declare what you were going to do? 1 It's hard to explain how to hit a chip

2 A. Sometimes. Sometimes | would just go ahead 2 shot when somebody is a complete beginner. It's

3 and ask them can | show you or / would get them in 3 hard to really get that across.

4 my stance. 4 But, you know, it would be standard

5 Sometimes you do. Sometimes you don't. 5 practice for me to -- that's why I'm there. I'm

6 But again, when you are on the golf course, you 6 there to engage and encourage and teach.

7 assume that people want to learn and really 7 Q. And if she says in those three instances

8 understand how to hit the shot. 8 you actually told her that that's what you were

9 Q. Would you be encouraging and optimistic 9 going to do, would that also be consistent with your

10 trying to get people involved? 10 custom and practice?

14 A. I'm always optimistic and encouraging and 11 A. Yes.

12 hoping people get involved, but | would never demand 12 Q. Okay. It says here -- so is there any

13 or require anybody to step up and hit a shot. 13 question that if she felt obligated; in other words,

14 Q. Ms. Dziubla has testified to this and has 14 if she was reluctant at all, would you have

15 written in a number of documents that before you 15 continued further?

16 provided physical instruction, you had demonstrated. 16 A. No.

17 Would that be within your custom and 17 Q. Why not? Why do you say that?

18 practice? 18 MR. SEDAE]I: Objection, speculation.

19 A. That would be what I would do, yes. 19 MR, RUFF: Q. I'm talking about your

20 Q. And then by her own words in deposition and 20 custom and practice, sir.

21 in written documents that she has provided, in her 21 A. I've had many Pro Am partners who don't

22 own hand or in her own typewriting, she stated that 22 _wantinstruction. They don't want me to help them

23 she wasn't, quote, getting it, end quote, but that 23 any further than what I've done.

24 you encouraged her to participate. 24 Q. And if someone says, objection, | don't
Page 68 Page 70

1 Would that be something that would be 1 need any physical --

2 your custom and practice to do? 2 A. ‘stop. | stop.

3 A. Yes. 3 Q. Okay. Is there any question in your mind

4 MR. SEDAEI: Objection, mischaracterizes 4 that you would not have imposed upon Ms. Dziubla or

5 the plaintiffs testimony, but you can answer. 5 made her feel obligated to continue?

6 MR. RUFF: Q. And, sir, if her testimony 6 A. No.

7 has been in a number of instances before the EEOC, 7 Q. I'mcontinuing on, Mr. Jacobsen, in that

8 inher diary, in her deposition just last week that 8 same paragraph.

9 before you did any instruction, you physically 9 As Jacobsen took his position behind

10 announced that you were going to do so, would that 10 plaintiff, he assertedly placed his hips against

1 be consistent with your custom and practice? 11 plaintiff's buttocks.

12 A. Yes, it would be. 12 Sir, did you do that?

13 Q. Describe that. 13 A. | don't remember.

14 A. Any time I'm going to give a lesson to 14 Q. What would your custom and practice be in

15 anybody -- | understand that you could give a verbal 15 _ this situations?

16 or you could give a demonstration. You could tell 16 A. Ina lot of -- because beginners assume a

17 them what to do. 17 driver's stance, they are way too far from the ball.

18 But if they are not getting it, you 18 If they are not understanding, you have

19 want them to get it. You want them to understand 19 to sometimes get in, make physical contact and

20 it. 20 literally move them forward.

21 So you -- you have to actually 21 And --

22 sometimes physically move someone closer to the ball 22 Q. Why is that?

23 for balance, for control, for -- the control of the 23 A. Because you need them to get closer to the

24 ~~ swing. 24 bail, closer proximity to the bail, almost like

Page 69

 

 

Page 71

 

pee,

(Ww)

‘east

Worldwide Litigation Services

(312) 528-9111 | info@worldwidelit.com

Page 20 (68 - 71)
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 21 of 22 PagelD #:255

Peter Jacobsen - 6/27/2019
Rowena Dziubla vs. J.C. Anderson, Inc., et al.

 

 

 

 

 

1 assuming a putting stance. 1 Q. And on a given outing such as this where

2 Q. Is this -- is that need to get closer to 2 you may have more inexperienced players than in a

3. the ball actually a physics principle to assist them 3 Pro Am, for instance, is there any question in your

4 in making an accurate shot? 4 — mind that you may have run across in a typical

5 A. When you play golf -- golf is a side-on 5 tournament like this males who needed similar

6 game. Bowling is an on-line game. Archery is an 6 instruction?

7 ~~ on-line game. 7 A. Yes.

8 Golf, like tennis, like baseball, like 8 Q. Any question in your mind you would have

9 LaCrosse, like hockey, is a side-on game. You stand 9 provided precisely the same type of instruction?

10 to the side, parallel to the side of your target 10 A. I've done the same to men, women, juniors,

44 line. 11 seniors, it doesn't matter.

12 To hit a proper shot to be in balance, 12 Q. And, sir, regarding the comment,

13. you have to be a certain distance from that target 13 furthermore, as he proceeded to show plaintiff how
14 line or in this case, the golf ball. 14 to hit the shot, that’s when he said that's when !

15 So you are going to make a little bit 15 take my wood out, a lewd comment that was intended
16 of a swing, a little bit of an arch, the rotation of 16 as asexual innuendo. | want to take this step by

17 your body. 17 step.

18 And on a chip shot for control, you 18 A. Okay.

19 have to be close to the ball to allow your body to 19 Q. Would you have ever said that's when | take
20 = make that small motion needed to play that short 20 = my wood out?

21. shot. 21 A. No.

22 Q. And it says assertively pressed hip against 22 Q. Whatis the joke?

23 buttocks. Would. 23 A. The joke is beginners start with the irons

24 You have been directly behind her or to 24 and they end up in the woods, being when you start

Page 72 Page 74

1 aside? 1 as a beginner, you usually start with a wedge which
2 A. It could be -- it could be one of many 2 is aniron.

3. things. It could be where you are trying to 3 Then as you progress up through the bag

4 actually push somebody closer to the -- I've 4 to the driver or three wood, you get to the woods.

5 actually done clinics where I've had junior players 5 Because they are -- because woods require a longer,
6 where I've had to reach down and grab them by the 6 more of a fuller swing, it's harder to control.

7 shorts or the pants and because they are little, 7 The ball can end up adjacent to the

8 they are six, seven, eight, nine, lift them up and 8 fairway, off the fairway in the rough where there

9 move them a foot closer to the ball to be able to 9 are trees, a forest or woods. That's the joke.

10 get them in the right proximity. 10 Q. Would you have ever said, sir -- first of

14 Q._ If we are talking about pressing hips 11 all, how many times have you said similar jokes to
12 against the buttocks, would that be -- if she's 12 _ similar levels of perhaps beginner golfers?

13. shooting right-handed, would that be your left hip 13 A. Hundreds of times.

14 against the right buttocks? 14 Q. And you said this has an old origin to it?

15 A. Correct. It would more than likely be the 15 A. Yeah. There's a - it's an old Henny

16 left hip to the right buttocks with my arm on her 16 Youngman or Rodney Dangerfield joke.

17 back or on the person's back maybe reaching around 17 My father was a big golf nut. He loved

18 trying to help that person with the arm's club 18 humor. He loved comedy shows, and he especially
19 — swing. It can be all different things. 19 loved the golf humor.
20 Q. And would this be any instruction different 20 Q. Is there any question in your mind that you
21. than what you have provided hundreds of time before? 21. would not have said that’s when | take my wood out?
22 A. It's the same. 22 A. There is no way | would say that. | didn't
23 Q. Would it matter if it was male or female? 23 know anybody there.
24 A. No. 24 Q. Alewd comment that was intended as a

Page 73 Page 75
eo Worldwide Litigation Services
‘ W ) (312) 528-9111 | info@worldwidelit.com Page 21 (72 - 75)

% oe

"asenaee

 
Case: 1:18-cv-04542 Document #: 50-7 Filed: 01/10/20 Page 22 of 22 PagelD #:256

Rowena Dziubla vs. J.C. Anderson, Inc., et al.

Peter Jacobsen - 6/27/2019

 

an oon fk WD =

NU NNN YN SF ZeFaeerereratsase
BRB WH |= OO DO DOAN DO HO FF WHY | FO

sexual innuendo,

Do you ever do that on a golf course in

instruction?
A. No.

Q. Did you ever do that ever?

A. No.

Q. Would you have done it in this instance?

A. No.

MR. RUFF: | think I'm done. That's ail |

have.

Thank you, sir.

MR. SEDAEI: Nothing further.

MR. RUFF: Reserve signature.

MS. REPORTER: Do we need this written?
MR. SEDAEI: Yes. We'll have a PDF with

the exhibits.

MS. REPORTER: Does anyone else need a

copy?
MR. RUFF: Copy.
MS. OLSON: Copy.

MS. REPORTER: PDF, Etran?

Page 76

 

 

a ea Ck CC
OMDNOONRWNHBROPANDARWN =

NN NM DM RP
hwWNH = ©

MR. RUFF: Etran for me.

MS. OLSON: PDF.

MR. SEDAEI: PDF.
(Witness excused.)

 

Page 77

 

 

gy

(

See

Worldwide Litigation Services
(312) 528-9111 | info@worldwidelit.com

Page 22 (76-77)
